Cole, J.
Upon the trial before the jury, the defendant was introduced as a witness, and testified that he made a deposit of two 'hundred dollars of the money held by him as -treasurer in the Albia Deposit Bank, and told the cashier at the time that he wanted to make it a special deposit; that an ordinary certificate of deposit, drawing interest, was given him in his own right, and he did not notice the mistake until after the bank had failed; that it was his intention to make a special deposit as treasurer, and he supposed the certificate so showed. He then defined the deposit he intehded to make, and which *131be called and- supposed would be a special deposit. After the jury found a verdict for defendant, the court set it aside because the deposit as intended was not a special deposit. Whether it was or not is the question argued by counsel before us. We do not stop to consider whether the statement of the deposit intended -would constitute a special deposit or not, because we have twice held, recently, that the treasurer was absolutely liable for the money coming into his hands as treasurer, regardless of the cause of, or the circumstances attending, its loss. The District Township of Taylor v. Morton, 37 Iowa, 550; and The District Township of Union v. Smith, 39 Iowa, 9. The order setting aside the verdict was, therefore, right.
AFFIRMED.